DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to Amendments filed on 12/02/2021.
Claims 3 and 13 have been cancelled.
Claims 1-2, 4-12 and 14-20 are currently pending.

Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-2, 4-12 and 14-20 distinguish over the prior art for the following reasons:As per claim 1, the primary reason for the indication of the filed subject matter as free of prior art, is the inclusion of the following limitations, in the specific combination claimed by the applicant: A system for an artificial intelligence fitness professional support network for vibrant constitutional guidance, the system comprising: a computing device; a diagnostic engine operating on the computing device, the diagnostic engine designed and configured to: receive training data, wherein receiving training data further comprises: receiving a first training data set including a plurality of first data entries, each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a train, iteratively, a first machine-learning model using the first training data set and a first machine-learning process; train, iteratively, a second machine-learning model using the second training data set and a second machine-learning process; retrieve a first biological extraction related to a user; and generate a diagnostic output utilizing the first biological extraction, and the first machine-learning model, wherein the first machine- learning model uses the biological extraction as an input to output the diagnostic output; an advisory module designed and configured to: receive at least a request for an advisory input; Page 5 of 22 Caldwell Intellectual Property Law, LLC 200 Clarendon St. generate at least an advisory output utilizing the at least a request for an advisory input and the second machine-learning model, wherein the second machine-learning model uses the at least a request for an advisory input as an input to output the advisory output, wherein the advisory output identifies a fitness regimen; and a fitness module designed and configured to: identify a fitness support network utilizing the diagnostic output and the fitness regimen; and transmit the fitness regimen to a user client device.
The closest available prior art of record are as follows:
The closest prior art Lee (US 2017/0175169 A1) teaches at least a diagnostic engine designed and configured to: receive a first training data set including a plurality of first data entries, each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated Lee: abstract; ¶¶ [0007]-[0033]; [0065]; [0197]; [0275];  FIGS. 1-19).
The next closest prior art is Glotko (US 2013/0339041 A1) teaches an advisory module designed and configured to: receive at least a request for an advisory input; generate at least an advisory output using the at least a request for an advisory input and at least a diagnostic output; (See, for example, Glotko: abstract; ¶¶ [0001]-[0015]; FIGS. 1-2).
The prior art does not teach and/or suggest, inter alia, herein: train, iteratively, a first machine-learning model using the first training data set and a first machine-learning process; train, iteratively, a second machine-learning model using the second training data set and a second machine-learning process; and an advisory module designed and configured to: generate at least an advisory output utilizing the at least a request for an advisory input and the second machine-learning model, wherein the second machine-learning model uses the at least a request for an advisory input as an input to output the advisory output, wherein the advisory output identifies a fitness regimen, as recited in independent claim 1 and similarly in claim 11.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442  The examiner can normally be reached on IFP 7am - 10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M./Examiner, Art Unit 3686  

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686